Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated November 9, 2012 with respect to the consolidated finan­cial statements, schedule, and internal control over financial reporting in the Annual Report of Hickory Tech Corporation on Form 10-K/A for the year ended December31, 2011. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Hickory Tech Corporation on Form S-3 (File No. 333-78051) and on Forms S-8 (File No. 333-69827, No. 333-107932, No. 333-127394, No. 033-65142, No. 033-62718 and No. 033-49704). /s/ Grant Thornton LLP Minneapolis, Minnesota November 9, 2012
